     Case 3:20-cv-00429-BJD Document 12 Filed 07/10/20 Page 1 of 2 PageID 872


                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION



IN RE: LILLY JOSEPHINE REAL                 Bankruptcy Case No.: 16-bk-3913-JAF

_______________________________


FRANK E. POLO, SR.,

        Appellant,

v.                                          Case No.: 20-cv-429-J-39

LILLY J. REAL,

     Appellee,
___________________________/


                     MOTION TO DISMISS APPEAL AS UNTIMELY

     The Appellee, LILLY REAL, moves the court to dismiss this appeal and as
grounds therefore would state:

      1. On March 16, 2020, the Bankruptcy Court entered its order on remand.
Eighteen days later, on April 3, 2020 Appellant filed his notice of appeal in the
bankruptcy court, appealing the order on remand.

      2. Pursuant to Bankruptcy Rule 8002 (a)(1), “a notice of appeal must be filed with
the bankruptcy clerk within 14 days after entry of the judgment, order, or decree being
appealed.”


        WHEREFORE, Appellee moves the court to dismiss this appeal.




                                           1
  Case 3:20-cv-00429-BJD Document 12 Filed 07/10/20 Page 2 of 2 PageID 873




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished
to his regular place of business: Frank E. Polo, 1475 SW 8th Street, Apt. 411, Miami, FL
33135 and 9619 Fontainebleau Blvd., Apt. 317, Miami, FL 33172, by regular U.S. Mail
this 10th day of July, 2020.



                                              /s/ Edward P. Jackson
                                            EDWARD P. JACKSON
                                            Attorney for Appellee
                                            255 N. Liberty Street, First Floor
                                            Jacksonville, FL 32202
                                            (904) 358-1952 VOICE
                                            (904) 358-1288 FAX
                                            Florida Bar #286648




                                           2
